Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 06/16/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 15/814,196 (Patent US 11048663), which was filed on 11/15/2017, was acknowledged and considered.


Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 06/16/2021 and 06/16/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,663. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17304215
US 11048663
Claim 1:
A system comprising:

a data storage to maintain existing customizations; and

a processing system coupled to the data storage and a network to:

receive user input indicative of a new functionality to be supported by a platform from a client device coupled to the network;

determine a plurality of modifications corresponding to different solutions for achieving the new functionality based at least in part on the existing customizations;

provide, at the client device, graphical representations of the plurality of modifications; and

automatically implement one of the plurality of modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of modifications.
Claim 1:
A database system comprising: 

a database to maintain existing customizations associated with a user of a client device coupled to a network; and a server coupled to the database and the network to: 

receive, from the client device, user input indicative of a new functionality to be added to a virtual application supported by an application platform; 

identify the existing customizations associated with the user in the database; 

determine a plurality of database modifications corresponding to different solutions for achieving the new functionality based at least in part on the existing customizations associated with the user; 

provide, at the client device, graphical representations of the plurality of database modifications corresponding to the different solutions; and automatically implement one of the plurality of database modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of database modifications by the user.
Claim 16:
A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, are configurable to cause said processor to perform operations comprising:

receiving, from a client device coupled to a network, user input indicative of a new functionality to be supported by a platform;

determining a plurality of modifications corresponding to different solutions for achieving the new functionality based at least in part on existing customizations supported by the platform;

providing, at the client device, graphical representations of the plurality of modifications corresponding to the different solutions; and

automatically implementing, at a data storage associated with the platform, one of the plurality of modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of modifications.
Claim 9:
A method of modifying a database to support a new functionality, the method comprising: 

receiving, at a server coupled to the database, user input indicative of the new functionality to be added to a virtual application supported by an application platform from a client device coupled to a network; 

identifying, by the server, existing customizations associated with a user of the client device in the database; 

determining, by the server, a plurality of different solutions for implementing the new functionality based at least in part on the existing customizations associated with the user, each solution of the plurality different solutions comprising a respective database modification of a plurality of database modifications; 

providing, by the server, a graphical user interface display at the client device including graphical indicia of the plurality of different solutions for implementing the new functionality; and 

in response to receiving indication of a selected solution of the plurality of different solutions from the client device, automatically instantiating a new customization corresponding to the selected solution in the database, wherein the new customization comprises the respective database modification of the plurality of database modifications corresponding to the selected solution of the plurality of different solutions.
Claim 17:
A method of supporting a new functionality at a platform, the method comprising:

receiving user input indicative of the new functionality to be supported by the platform from a client device coupled to a network;

determining a plurality of different solutions for implementing the new functionality at the platform based at least in part on existing customizations supported by the platform, each solution of the plurality of different solutions comprising a respective modification of a plurality of modifications;

providing a graphical user interface display at the client device including graphical indicia of the plurality of different solutions for implementing the new functionality at the platform; and

in response to receiving indication of a selected solution of the plurality of different solutions from the client device, automatically instantiating a new customization corresponding to the selected solution at the platform, wherein the new customization comprises the respective modification of the plurality of modifications corresponding to the selected solution of the plurality of different solutions.
Claim 20:
A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause said processor to perform operations comprising: 

receiving, from a client device coupled to a network, user input indicative of a new functionality to be added to a virtual application supported by an application platform; 

identifying existing customizations associated with a user of the client device maintained in a database; 

determining a plurality of database modifications corresponding to different solutions for achieving the new functionality based at least in part on the existing customizations associated with the user; providing, at the client device, graphical representations of the plurality of database modifications corresponding to the different solutions; and 

automatically implementing, at the database, one of the plurality of database modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of database modifications by the user.


Claim Rejections - 35 USC § 103

6.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1-2, 6-11, 14-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al (US 20160378436) in view of Mellor (US 20150033217).
Claim 1:

Jensen suggests a system comprising: a data storage to maintain existing customizations; and a processing system coupled to the data storage and a network to: receive user input indicative of a new functionality to be supported by a platform from a client device coupled to the network; determine a plurality of modifications corresponding to different solutions for achieving the new functionality based at least in part on the existing customizations; provide, at the client device, graphical representations of the plurality of modifications; and automatically implement one of the plurality of modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of modifications. [Jensen: Par 16, 17, 19 and 21, providing customized modifications (deltas) to databases in a multi-tenant database system].
Although Jensen sufficiently discloses the concept of providing graphical representations of the plurality of database modifications in a multi-tenant system the Examiner nevertheless introduces Mellor for further clarification [Mellor: Par 78 and Fig I and 2].
Both references (Jensen and Mellor) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management system. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Jensen and Mellor before him/her, to modify the system of Jensen with the teaching of Mellor in order to provide graphical representations of the plurality of database modifications in a multi-tenant system [Mellor: Par 78 and Fig 1 and 2].
Claim 2:
The combined teachings of Jensen and Mellor suggest wherein the processing system is configurable to execute instructions to implement an automated development engine that is configurable to output the plurality of modifications as a function of the existing customizations and the new functionality [Jensen: Figure 1-3].
Claim 6:
The combined teachings of Jensen and Mellor suggest wherein: the user input comprises a conversational user input comprising an unconstrained string or combination of words provided in a free-form or unstructured manner using natural language; and the processing system is configurable to analyze the conversational user input using speech recognition or artificial intelligence to identify the new functionality to be added [Jensen: Par 41].
Claim 7:
The combined teachings of Jensen and Mellor suggest wherein the platform comprises an application platform configurable to generate an instance of a virtual application at run-time based at least in part upon code and data maintained by the data storage [Jensen: Par 30 and 41].
Claim 8:
The combined teachings of Jensen and Mellor suggest wherein the code and data comprises the one of the plurality of modifications corresponding to the selected solution of the different solutions and the existing customizations [Jensen: Par 30 and 41].
Claim 9:
The combined teachings of Jensen and Mellor suggest the platform comprising an application platform supporting the existing customizations for a virtual application, wherein the user input is indicative of the new functionality to be added to the virtual application supported by the application platform [Jensen: Par 30 and 41].
Claim 10:
The combined teachings of Jensen and Mellor suggest wherein the existing customizations include at least one of a custom validation rule, a custom workflow rule, a custom code package and a custom point-and-click configuration [Jensen: Par 30 and 41].
Claim 11:
The combined teachings of Jensen and Mellor suggest wherein the data storage comprises an on-demand database and the platform comprises an application platform that provides access to data in the on-demand database [Jensen: Par 36].
Claim 14:
The combined teachings of Jensen and Mellor suggest wherein each of the plurality of database modifications do not conflict with the existing customizations [Jensen: Par 16, 17, 19 and 21, implemental update or delta modification].
Claim 15:
The combined teachings of Jensen and Mellor suggest wherein the graphical representations of the plurality of modifications comprise, for each modification of the plurality of modifications, a selectable card including information detailing one or more components involved in the respective modification of the plurality of modifications [Jensen: Par 16, 17, 19 and 21, implemental update or delta modification].
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 17:
Claim 17 is essentially the same as claim 1 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 18:
Claim 18 is essentially the same as claim 2 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 6 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.


Allowable Subject Matter
8.	Claims 3-4, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
10/07/2022

/HUNG D LE/Primary Examiner, Art Unit 2161